Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 16, 2020

The Court of Appeals hereby passes the following order:

A21E0012. WADE et al. v. WOOD et al.

      Appellants L. Lin Wood and L. Lin Wood, P.C. have filed an emergency
motion to stay an injunction. Court of Appeals Rule 40 (b) provides in relevant part:


      In the exercise of its inherent power, this Court may issue such orders
      or give such direction to the trial court as may be necessary to preserve
      jurisdiction of an appeal or to prevent the contested issue from becoming
      moot. This power shall be exercised sparingly. Generally, no order shall
      be made or direction given in an appeal until it has been docketed in this
      Court.


      Having considered the motion, we conclude that the relief sought does not meet
the requirements for emergency relief under Rule 40 (b). Accordingly, Appellants’
emergency motion is hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/16/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.